Citation Nr: 0008233	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-17 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for inclusion body 
myositis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which declined to reopen a previously 
denied claim for service connection for inclusion body 
myositis.  The veteran had active service from June 1970 to 
March 1972.


FINDINGS OF FACT

1.  In April 1994, the RO denied the veteran's claim for 
service connection for inclusion body myositis.

2.  The veteran did not appeal the April 1994 rating 
decision.

3.  The evidence associated with the claims folder since the 
April 1994 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied service 
connection for inclusion body myositis is final.  38 U.S.C.A. 
§§ 1110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 20.1103 
(1999).

2.  The evidence received since the April 1994 rating 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  Service connection may be presumed 
for exposure to Agent Orange under the provisions of 38 
C.F.R. § 3.309(e) (1999), if a veteran is diagnosed with one 
of several diseases set forth in 38 C.F.R. § 3.309(e) and 
served in Vietnam during the Vietnam War.  

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The veteran's initial claim for service connection for 
inclusion body myositis was denied in an April 1994 rating 
decision.  That rating decision considered the veteran's 
claim both claimed due to exposure to Agent Orange on a 
presumptive basis under the presumptions listed at 38 C.F.R. 
§§ 3.307 and 3.309 and on a direct basis.  The veteran was 
informed of this decision in correspondence dated later in 
April 1994.  Appellate rights were enclosed with the 
correspondence, and the veteran's representative received a 
carbon copy.  The veteran did not appeal that decision, which 
is thus final.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 20.1103 (1999).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
Court, citing Elkins, supra, held that the two-step process 
set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
for reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

Evidence available at the time of the April 1994 rating 
decision included photocopies of the veteran's DD 214, which 
showed that he served in Vietnam from June 1971 to March 
1972.  Service medical records were also available, and did 
not reflect that the veteran was diagnosed with inclusion 
body myositis during service.  Fairly voluminous post-service 
private treatment records were also submitted either by the 
veteran or on his behalf.

In the aggregate, these records showed that the veteran was 
first diagnosed with inclusion body myositis in 1989.  
Steroids were used as treatment.  Correspondence dated from 
September 1989 from David A. Martin, M.D. to Chester E. 
Bartram, M.D., related that a biopsy was consistent with 
inclusion body myositis.  Other records related the presence 
of musculature difficulties as early as 1985.  No comment as 
to etiology was contained in the treatment records.

Evidence received since the April 1994 rating decision 
includes correspondence dated September 1993 from the 
veteran's physician, David A. Martin, M.D., to a physician in 
the medical department of the veteran's employer which 
related that inclusion body myositis was a slow, indolent 
inflammatory myopathy which affected proximal muscle 
strength.  Dr. Martin continued that while the disease would 
not preclude employment, it would limit him severely, in that 
heavy manual labor would not be possible.  Correspondence 
dated that following year from Dr. Martin to a private 
attorney, however, related that the veteran was then totally 
and permanently disabled as a result of the disease.  Private 
treatment records relate on-going treatment for the disease.  
A July 1998 VA examination report confirmed the diagnosis; no 
etiology is contained in the report.

In December 1998, the veteran was provided a hearing before 
an RO hearing officer.  The veteran testified that he served 
in Vietnam from about 1971 to 1972.  The veteran also 
testified that after marching he would fatigue.  He denied 
that he had myositis symptoms immediately after returning 
from Vietnam.  The veteran continued that he took some time 
off from the workforce after separating from service.  He 
explained that during this time his muscle bulk would 
increase after exercising, but would decrease shortly 
afterwards if he went a few days between exercising.  The 
veteran finally testified that he had been with the same 
employer since 1974.

Two lays statements have also been received, one from the 
veteran's cousin, the other from his mother.  In the 
aggregate, these statements relate that the veteran was not 
as healthy after returning from his service in Vietnam.

The Board finds that the additional evidence is essentially 
cumulative.  Since the initial April 1994 rating decision, 
this disease has not been added to the list of diseases that 
could be presumed the result of exposure to Agent Orange.  
None of the above evidence relates that the veteran's 
inclusion body myositis began during service, or has any 
relationship to his service, including that in Vietnam.  Only 
the veteran has established any such relationship.  However, 
as a layperson, the veteran is not competent to provide a 
medical opinion, such as an opinion on medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Further, as the evidence submitted is not 
"new and material" as contemplated by law, this evidence 
does not provide a basis to reopen the veteran's claim of 
service connection for inclusion body myositis.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for inclusion 
body myositis, this claim is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

